        Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


    UNITED STATES OF AMERICA            :
                                        :
        v.                              :        No. 3:14-cr-55-1(VLB)
                                        :
    OSCAR VALENTIN                      :
        Defendant.                      :        February 8, 2021
                                        :
                                        :
                                        :
                                        :
                                        :

     MEMORANDUM OF DECISION DENYING DEFENDANT OSCAR VALENTIN’S
           MOTION FOR A REDUCTION OF SENTENCE, [Dkt. 327]



        Before the Court is Defendant Oscar Valentin’s renewed motion for a

reduction of his sentence to provide for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). [Dkt. 327].1 Mr. Valentin seeks a modification of his sentence

from incarceration to home confinement, or other reduction as the Court sees fit,

based on his asserted risk of severe complications should he become re-infected

by COVID-19 while incarcerated at FCI Loretto. [Id.]. The Government opposes

Defendant’s motion. [Dkts. 323, 332].       For reasons set forth below, the Court

DENIES Defendant’s motion.




1 The Court previously denied Mr. Valentin’s pro se motion for compassionate
release. [Dkt. 324]. The Court granted Mr. Valentin’s motion for reconsideration in
order to consider arguments to be raised in a counseled motion. [Dkt. 326](Order
granting Recons.)] This decision considers Defendant’s counseled brief and
accompanying exhibits.
                                            1
        Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 2 of 20




                                      Background

   I.    Procedural History

        Although the Court recently summarized the procedural history of this case

in its decision denying Mr. Valentin’s motion to vacate his sentence pursuant to

28 U.S.C. § 2255, the Court will repeat the salient facts as they are germane to the

Court’s decision on Defendant’s motion seeking re-sentencing. See [Dkt. 320

(Mem. of Decision Denying Def. Mot. to Vacate) at 2-8].

        In April 2013, Mr. Valentin was arrested pursuant to a criminal complaint in

the matter of United States v. Oscar Valentin, 13-cr-71-21, along with twenty-one

co-defendants involved in a narcotics distribution conspiracy in New London,

Connecticut for conspiracy to distribute and possession with intent to distribute

cocaine in violation of 28 U.S.C. § 841(b)(1)(B)(ii), of which 500 grams or more were

attributed to Mr. Valentin and Mr. Collazo Garcia based on their alleged criminal

activities. [13-cr-71-21, Dkt. 19, (Indictment) ¶¶ 10-12].

        In March 2014, the Government moved to dismiss the indictment as to

Oscar Valentin pursuant to Fed. R. Crim. P. 48(a), as Mr. Valentin, together with

Nestor Pagan, and Andrew Aviles, where charged with violation of the Travel Act,

18 U.S.C. § 1952(a), Conspiracy to Commit a Violent Crime in Aid of Racketeering

(“VCAR”), 18 U.S.C. § 1959(a)(6), and VCAR assault, 18 U.S.C. § 1959(a)(3) arising

from the commission of a fatal assault against Javier Reyes in September 2012 in

New London, Connecticut. [Dkt. 1 (Indictment) Counts 1-3]. The indictment also

charged Mr. Valentin and Mr. Pagan with conspiracy to distribute and possession

with intent to distribute over 500 grams of cocaine. Id., Count 4. After a fourteen-


                                            2
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 3 of 20




day trial, Mr. Valentin was convicted of conspiracy to distribute cocaine in the

quantity charged by the indictment, but the jury could not reach a unanimous

verdict as to the racketeering charges. [Dkt. 229 (Jury Verdict)]. The evidence of

Mr. Valentin’s involvement in drug trafficking was extensive, including judicially

authorized wiretaps, pole camera surveillance video footage, and eyewitness

testimony. See [Dkt. 281 (Pre-Sentence Investigation Report) ¶¶ 8-36](“PSR”).      2


Surveillance footage from two pole cameras installed outside of the “Green

Garages,” where Mr. Valentin managed the drug conspiracy, showed Mr. Valentin

directing his associates, who engaged in hand to hand drug transactions with the

steady stream of pedestrians and vehicles approaching the premises. Id. at ¶ 12.

      Mr. Valentin purchased cocaine in re-distribution quantities and his

intercepted phone conversations were explicit in this regard. For example, “…on

August 15, 2012 at 3:11 pm, Mr. Valentin placed a call using Target Telephone One

to Hector Hernandez Jr., Mr. Valentin asked, “Do you have any of the white

available,” to which Mr. Hernandez asked, “Who’s speaking?” Mr. Valentin stated,

“Tato, Tato,” and Mr. Hernandez responded, “I just have a half . . . I’ve got half a

gram.” Mr. Valentin stated, “No, no, man. It’s for me. I want something big. Do you

have anything? I am looking for at least five or eight ounces.” Id. at ¶ 13. Mr.

Valentin agreed to a price of $1,000 per ounce for four ounces of cocaine from Mr.


2 At sentencing, the Court canvassed Mr. Valentin as to whether he was interviewed
by Probation in the presence of his counsel, whether he read the presentence
report and whether he disagreed with any of the facts as stated in the presentence
report. [Dkt. 317 (Sent. Hr’g Tr.) 04:13-05:10]. Neither the Defendant, nor defense
counsel, nor the Government had any objections to the facts as stated in the PSR.
Id. at 04:13-05:10. The Court adopted the PSR as its findings of fact. Id. at 58:19-
58:22.
                                         3
        Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 4 of 20




Hernandez’s source. Id. Then, just a few days later, police observed Mr. Valentin

traveling to Springfield, Massachusetts to procure another 100 grams of cocaine.

Id. at ¶ 17.

       While the criminal investigation into Mr. Valentin’s trafficking activities was

ongoing, Javier Reyes was stabbed to death outside of the front door of his

apartment in New London on September 12, 2012. Id. at ¶ 27. At sentencing, the

Court found by a preponderance of the evidence that Mr. Valentin commissioned

the assault on Mr. Reyes. [Dkt. 317 (Sent. Hr’g Tr.) 51:11-53:02]. Mr. Valentin

considered the victim’s sister, Marisol Reyes, as his wife for the last twenty-eight

years. [PSR ¶ 79].

       On the day before the homicide, Mr. Valentin received a call from Nestor

Pagan at the same time Mr. Pagan and Maaseiyah Williams arrived at the Green

Garages, and then Mr. Pagan and Mr. Valentin engaged in an animated

conversation. Id. ¶ 29. Mr. Williams then called Andrew Aviles and both Mr. Pagan

and Mr. Williams were in touch with Jose Rosado, Jr. and Mr. Aviles on the day of

the assault. Id. Mr. Pagan, Mr. Rosado, and Mr. Aviles, later joined by Mr. Williams,

were driven to the victim’s apartment complex where they waited for Mr. Reyes

to appear. Id. ¶¶ 30-31. At the opportune moment, Mr. Rosado struck the victim

with a baseball bat and Mr. Aviles stabbed him. Id. ¶ 32. Mr. Pagan then called Mr.

Valentin. Id. ¶ 33. In an intercepted telephone conversation the following day, Mr.

Valentin was asked:


     “How many did they give him, one?” Mr. Valentin responded, “They told me
     they just have him one stabbing.” (sic) Mr. Valentin then stated, “Screw it,
     with all the things that they have done to me, what do you think?” Mr. Valentin

                                           4
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 5 of 20




     also added, “That’s so they don’t fuck with me. They can have it now, if I start
     moving pieces around, here’s 1,000, here’s 2,000, take 5,000, huh? For the
     people to take charge in New London, man.”

 PSR ¶ 34.


      Upon his conviction for the trafficking offense, Mr. Valentin and the

Government entered into a sentencing agreement which stipulated to an adjusted

offense level of 35 of under the U.S. Sentencing Commission Guidelines, and a

Criminal History Category of either I or II. [Dkt. 272 (Sent. Agreement) at 2-3]. In

exchange for the promises made by Mr. Valentin, the United States and the State of

Connecticut agreed that the sentence would fully satisfy Mr. Valentin’s criminal

liability for the conduct charged in the indictment, in other words, that neither the

United States nor the State would retry him for charges in connection with Mr.

Reyes’s homicide following the mistrial declared on counts 1-3. Id. at 4-5. After

canvassing Mr. Valentin to determine whether he knowingly and voluntarily agreed

to enter into the sentencing agreement to waive certain rights, the Court accepted

the agreement. [Dkt. 275 (Hr’g Audio)].

      At sentencing, the Court addressed the flagrant nature of Mr. Valentin’s

trafficking activities, which amounted to managing a retail drug operation that

plagued a small city. [Dkt. 317 (Sent. Hr’g Tr.) 49:07-51:10, 54:07-55:01]. Mr. Valentin

projected himself as a kingpin. Id. The Court found that he commissioned the

assault on Mr. Reyes by a preponderance of the evidence. Id. at 52:13-53:06. The

Court noted that Mr. Valentin consistently used threats of violence since he was

a teenager. Id. at 53:07-53:17. The parties, the Probation Office, and the Court all

agreed with the accuracy of the guideline stipulation set forth in the sentencing


                                           5
         Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 6 of 20




agreement and applying a Criminal History Category of I. Id. at 55:10-55:16. The

Court considered the 18 U.S.C. § 3553(a) sentencing factors and determined that

a guideline sentence of 201 months imprisonment, followed by a four-year period

of supervised release, was sufficient but not greater than necessary to fulfill the

purposes of sentencing. Id. at 57:04-57:13.

         Mr. Valentin did not appeal his sentence. However, three months later, Mr.

Valentin filed a motion to vacate his sentence as a separate civil action brought

under 28 U.S.C. § 2255. [Valentin v. United States, 3:17-cv-1543-VLB]. Mr. Valentin

raised five claims, principally, that he was denied effective assistance of counsel

and that the Court impermissibly considered Mr. Reyes’s homicide when

imposing the sentence. The Court rejected Mr. Valentin’s claim that his counsel

violated the Strickland standard. [Dkt. 320 at 10-14]. As to sentencing, “[a]part

from his stipulation that he used violence or directed the use of violence, there

was ample evidence before the Court to show by a preponderance of the evidence

that Mr. Valentin directed the fatal assault on his brother in law, supporting the

two-level addition pursuant to U.S.S.G. §2D1.1(b)(2).” Id. at 17. The Court,

therefore, denied Mr. Valentin’s motion to vacate his sentence in a memorandum

of decision dated September 1, 2020. Mr. Valentin filed a notice of appeal but he

moved to withdraw the appeal before the appellate clerk docketed it. See Valentin

v. United States, Docket No. 20-3467, ECF No. 40 (2d. Cir. Oct. 27, 2020)(Mandate

of Second Circuit administratively closing appeal).

   II.      Defendant’s motion for compassionate release

         Mr. Valentin now moves for re-sentencing pursuant to the statutory


                                          6
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 7 of 20




exception   for   “extraordinary    and   compelling   reasons,”   referred   to as

compassionate release. 18 U.S.C. § 3582(c)(1)(A). On or around August 27, 2020,

Mr. Valentin submitted a request to the warden of FCI Loretto requesting that the

Bureau of Prisons (“BOP”) file a motion for compassionate release on his behalf.

[Dkt. 328-7 (Warden Moser Resp. Ltr.)]. Warden Moser denied Mr. Valentin’s

request, citing the BOP’s policy for medical eligibility for compassionate release.

Id.

      Mr. Valentin filed medical records showing that he tested positive for

COVID-19 on December 5, 2020 and was asymptomatic from the virus. [Dkt. 328-

2, Sealed Med. R. (12/05/2020 COVID-19 test note)]. While it is unclear from the

medical records as to when Mr. Valentin recovered, he was monitored by medical

staff and did not have a fever, shortness of breath, or coughing but he had a

headache. [Id. at 23 (12/07/2020 Med. Note) and 22 (12/09/2020 Med. Note)].

      Mr. Valentin’s medical records reflect that he is clinically overweight with a

Body Mass Index (“BMI”) of 29.6. [Id. at 36 (02/11/2019 Inter-Facility Transfer Med.

Note)]; [Id. at 29-31 (Health Prob. List)](same). Mr. Valentin argues that seventy

percent of the time his blood pressure reading is either in the “Hypertension Stage

I” or in the “elevated” category, although a review of the BOP records shows that

he has not been diagnosed with and has not been treated for hypertension. [Dkt.

327 (Def. Mem. in Supp.) at 7]; compare to [Dkt. 328-2, Sealed Med. R. (02/12/2019,

Health Screen)](“Hypertension: Denied”). He is currently being managed for lower

back pain, gastro-esophageal reflux disease (without esophagitis) (“GERD”), and

dental issues. [Id. at 29-31 (Health Prob. List)].


                                           7
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 8 of 20




      Mr. Valentin also filed a copy of his institutional disciplinary and transfer

records as required by the Court’s standing order. [Dkts. 328- 3-4, respectively].

According to the disciplinary report, Mr. Valentin was issued a protective mask by

prison staff to help reduce the spread of the coronavirus throughout the facility.

Id. at 2. Inmates were instructed on how to wear their masks and how to request

a new mask if their mask is damaged. Id. A correctional officer previously warned

Mr. Valentin about not wearing his mask properly. Thereafter, the same

correctional officer observed Mr. Valentin swinging his mask in his hand while

returning from a meal. Id. Consequently, in July 2020, Mr. Valentin lost visitation

privileges, lost good time credits, and received 14 days in disciplinary

segregation, execution suspended, as a sanction for his misconduct. Id. at 3.

      A review of the BOP’s Inmate Locator confirms that Mr. Valentin is

designated to FCI Loretto. See Inmate Locator Service, BOP Registration no.

21569-014, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/, (Feb. 2, 2021).

According to the BOP’s Inmate Locator Service, his current release date is August

7, 2027.

      FCI Loretto has had mixed results in managing the pandemic. The complex

houses 811 inmates, primarily at the low security prison. FCI Loretto, Fed. Bureau

of Prisons https://www.bop.gov/locations/institutions/lor/ (last accessed Feb. 2,

2021). As of February 8, 2021, 706 inmates have been infected with the virus, but

every inmate has now recovered and there have been no fatal cases. COVID-19

Dashboard, Fed, Bureau of Prisons, https://www.bop.gov/coronavirus/           (last




                                         8
          Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 9 of 20




updated Feb. 8, 2021).3 The BOP reports that 115 staff members and 65 inmates at

FCO Loretto are now fully vaccinated, meaning they have received both doses of

the two vaccines now approved under Emergency Use Authorization from the

Food and Drug Administration. Id.

      If released, Mr. Valentin proposes to live with his brother in Pennsylvania,

where he would work as a landscaper. [Dkt. 311 (Def. Suppl. Mem.)].

                                   Legal Standard

      “Federal courts are forbidden, as a general matter, to ‘modify a term of

imprisonment once it has been imposed’; but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011) (citations

omitted) (quoting 18 U.S.C. § 3582(c)). The statute codifying the rule of finality

states:

      [T]he court ... upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may impose
      a term of probation or supervised release with or without conditions that
      does not exceed the unserved portion of the original term of imprisonment),
      after considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that ... extraordinary and compelling reasons
      warrant such a reduction ... and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

      The specific provision under which Defendant seeks relief from his

sentence, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,


3Based on this statistic, Mr. Valentin has likely recovered too. The Court notes that
his last medical note is dated shortly after his infection and suggests, at that point,
a favorable prognosis.
                                          9
      Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 10 of 20




imposes procedural prerequisites to filing a motion for resentencing to provide

compassionate release. First Step Act of 2018, Section 603(b), Pub. L. 115-391, 132

Stat. 5194 (2018) (amending 18 U.S.C. § 3582(c)(1)(A)). Previously, only the BOP

could move for compassionate release and such motions were rarely filed. United

States v. Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020). The First Step Act

amendments were intended to address past inaction by the BOP by removing the

BOP as the sole arbiter of compassionate release, while still permitting the BOP to

weigh-in on a defendant’s request via the statute’s exhaustion of administrative

remedies requirement. See id. at 232; see also United States v. Gamble, No. 3:18-

CR-0022-4(VLB), 2020 WL 1955338, at *3 (D. Conn. Apr. 23, 2020)(explaining the

policy purpose behind the exhaustion requirement in this context).

      Recently, in Brooker, the Second Circuit held that since the BOP no longer

has exclusive authority to bring a motion for compassionate release, district courts

have the discretion to determine what constitutes “extraordinary and compelling”

circumstances outside of the outdated U.S. Sentencing Commission policy

statements when the defendant moves for compassionate release. 976 F. 3d at 234-

36. In short, the statute only requires courts to consider “applicable” statements

issued by the U.S. Sentencing Commission and the relevant policy statement,

U.S.S.G. § 1B1.13, is no longer “applicable” because the policy statement refers

exclusively to a motion brought by the Director of the BOP. Id. at 235-36. In other

words, “[w]hen the BOP fails to act, Congress made the courts the decision maker

as to compassionate release.” Id. at 236. Therefore, courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might



                                        10
      Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 11 of 20




bring before them in motions for compassionate release,” and not just those

delineated by the U.S. Sentencing Commission’s policy statement. Id. at 237.4

      Consequently, the Court may grant a Defendant’s motion for compassionate

release if: (1) the Defendant has fully exhausted his administrative remedies or 30

days have passed from receipt of his request by the warden, and (2) the Court finds

that, after considering the Section 3553(a) factors, that “extraordinary and

compelling reasons warrant” a reduction of his term of imprisonment.

      The defendant bears the burden of proving that he is entitled to a sentence

reduction. United States v. Gagne, 451 F. Supp. 3d 230, 234 (D. Conn. 2020). The

district courts have broad discretion in deciding whether to grant or deny a motion

for compassionate release. United States v. Gileno, 448 F. Supp. 3d 183, 186 (D.

Conn. 2020); see also § 3582(c)(1)(A) (“[T]he court…may reduce the term of

imprisonment...”).

      A. Whether Mr. Valentin exhausted administrative remedies


      Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant must either “…fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier.”


4 The Government’s initial opposition brief argued that Brooker was wrongly
decided. [Dkt. 323 (Gov. Mem. in Opp’n) at 7]. The Government requested that the
Court refrain from ruling on Mr. Valentin’s motion to the extent the Court would rely
on Brooker until the Second Circuit heard the Government’s motion for rehearing
en banc in Brooker. Id. The Second Circuit denied the Government’s motion for
rehearing en banc on December 9, 2020 and the mandate issued thereafter. United
States v. Brooker (Zullo), 19-3218-cr ECF. No. 104 (2d. Cir. Dec. 9, 2020). There has
been no intervening change in U.S. Supreme Court precedent and Brooker remains
binding authority. The Government’s request is therefore moot.
                                         11
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 12 of 20




(emphasis added). Thus, a defendant need not exhaust all available administrative

appeals of the warden’s denial of the request, so long as defendant waits thirty

days before seeking judicial relief.

      Here, the parties and the Court now agree that Defendant exhausted his

administrative remedies under 18 U.S.C. § 3582(c)(1)(A). See [Dkt. 332 (Gov. Sec.

Mem. in Opp’n) at 6]. Mr. Valentin established that he first requested that the BOP

move for compassionate release in August 2020, as memorialized by the warden’s

September 2020 response. [Dkt. 328-7 (Warden Moser Resp. Ltr.)]. The BOP has

had the opportunity to consider the factual basis for Defendant’s requested

sentence reduction, which is now properly before the Court.

      B. Whether “extraordinary and compelling reasons” exist to warrant a
         sentence reduction

      Section 3582(c)(1)(A) does not define what constitutes “extraordinary and

compelling reasons” and, under Brooker, district courts may consider “…the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.” 976 F.3d at 237. Mr.

Valentin argues that his high blood pressure, hypertension, chronic back pain and

his BMI of 29.6 place him at heightened risk for severe illness from COVID-19

should he become re-infected. [Dkt. 327 (Def. Mem. in Supp.) at 1]. The Government

argues that Mr. Valentin’s risk of re-infection is speculative, but appears low, and

that his medical records do not conclusively establish that he is at a medically

recognized risk of severe infection. [Dkt. 332 (Gov. Sec. Mem. in Opp’n) at 6-8]. The

Court agrees with the Government.

      This Court and others have recognized that the prevention of infection from


                                         12
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 13 of 20




COVID-19 may constitute “extraordinary and compelling” reasons to grant

compassionate release where the defendant has a medical condition recognized

by the CDC to heightened the risk of developing severe complications from COVID-

19, often in combination with other factors. See, e.g. United States v. Jepsen, 451

F. Supp. 3d 242, 245-47 (D. Conn. 2020) (granting motion for compassionate release

where defendant suffers from a compromised immune system and defendant had

less than eight weeks remaining on sentence); United States v. Miller, No. 3:15-CR-

132-2 (VLB), 2020 WL 3187348, at *5 (D. Conn. June 15, 2020)(granting motion for

compassionate release for severely ill defendant with less than three months

remaining on sentence).

      Courts considering defendants’ medical vulnerability from COVID-19

ordinarily look to the CDC’s guidance on at-risk health populations. See United

States v. Rivera, 466 F. Supp. 3d 310, 315 (D. Conn. 2020); see also, United States

v. Adams, No. 3:16-CR-86-VLB, 2020 WL 3026458, at *2 (D. Conn. June 4, 2020);

United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *5 (D.

Conn. Apr. 8, 2020). In determining whether a defendant’s medical vulnerability to

the virus constitutes “extraordinary and compelling” reasons for re-sentencing,

courts have considered a multitude of factors in factually intensive inquiries,

including: defendants’ age, the severity and documented history of their health

conditions, defendants’ history of managing those conditions in prison, the

proliferation and status of infection at defendants’ facilities, and the proportion of

the term of incarceration that has been served. United States v. Brady, No. S2 18

CR. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020)(citations omitted).



                                         13
      Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 14 of 20




      For the last several months, the CDC has classified underlying health

conditions that correlate to an increased risk of severe complications from

contracting COVID-19 into two categories; conditions that are known to cause an

increased risk of severe illness and those that might increase a person’s risk.

People with certain medical conditions, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated Feb. 3, 2021). The conditions listed are

regularly updated as the CDC reviews new scientific research. Id.

      None of the conditions evidenced by Mr. Valentin’s medical records are

among those where the CDC has found a definitive correlation to severe infection

from COVID-19. Mr. Valentin’s BMI classifies him as overweight, which the CDC

identifies as a possible risk factor for severe illness. Id. While the BOP medical

records do not reflect that he is diagnosed or has been treated for hypertension,

assuming defense counsel’s interpretation of Mr. Valentin’s blood pressure

readings are correct, Mr. Valentin’s high blood pressure would be another potential

risk factor for severe illness. Id. The CDC does not consider back pain or GERD as

a potential risk factor for severe illness. Thus, the Court concludes that although

Mr. Valentin may have some medically recognized heightened susceptibility to the

virus, his own experience with the virus establishes that it has not had a severe

effect on him.

      Mr. Valentin argues that his successful bout with the virus does not establish

that he would fare as well if he were to become re-infected. Based on information

from the CDC, cases of re-infection from COVID-19 have been reported but remain



                                        14
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 15 of 20




rare. Reinfection with COVID-19, Ctrs. for Disease Control and Prevention

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html           (last

updated Oct. 27, 2020).

      Mr. Valentin cites an academic article from The Lancet Infectious Diseases ,

which compares the outcomes of four patients who have been re-infected with

COVID-19 worldwide: one had an asymptomatic re-infection, another had a milder

case, another a worse case, and another was hospitalized. Akiko Iwasaki, What

Reinfections Mean for COVID, 21 T HE LANCET INFECTIOUS DISEASES, 1 (Jan. 01, 2021),

available       at        https://www.thelancet.com/journals/laninf/article/PIIS14 73-

3099(20)30783-0/fulltext. Given the small sample size, the article does not offer

conclusive or predictive evidence that re-infection would be widespread or

particularly severe.

      Some Courts have found that the risk of re-infection is sufficiently clear, or,

perhaps, because immunity from future infection is uncertain for particularly

vulnerable inmates, to find “extraordinary and compelling reasons” to warrant a

sentence reduction, whereas other courts have rejected the argument. Compare

United States v. Smith, No. 7:03-CR-00135, 2020 WL 7407489, at *4 (W.D. Va. Dec.

17, 2020)(citing examples) to United States v. Davis, No. 12-CR-712 (SHS), 2020 WL

3790562, at *3 (S.D.N.Y. July 7, 2020)(citing examples).

      In Davis, the district court found that the risk of reinfection was too

speculative to warrant a sentence reduction for a defendant with hypertension who

had previously contracted COVID-19 and experienced mild to moderate symptoms.

The district court reasoned that the speculative nature of the defendant’s risk of



                                          15
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 16 of 20




re-infection conflicted with the purpose of 18 U.S.C. § 3582(c)(1)(A) to provide a

narrow exception from the finality of a sentence once imposed. Id. (citing Freeman,

564 U.S. at 526 (2011)). The Court agrees.

      The scientific possibility of re-infection is a matter of significant public

concern. The prospect of re-infection is complicated by the rollout of vaccinations

which provide a strong degree of immunity and the possibility that new variants of

the coronavirus could evade immunity. However, at present, the Court finds that

Mr. Valentin has not established his burden of showing that the possibility that he

becomes re-infected and that he would experience a worse outcome constitutes

“extraordinary and compelling reasons” to reduce his sentence.

      The Court also considers conditions at Mr. Valentin’s place of confinement.

While the cumulative infection rate at FCI Loretto is exceedingly high, the worst

appears to be over, as there are no active cases among inmates. Moreover, despite

most inmates contracting the coronavirus at the facility, there have been no fatal

cases there. This suggests that prison officials were successful at treating those

who were symptomatic and would succeed again should some inmates become re-

infected.

      Dr. Meyer’s expert declaration filed in an unrelated case during the early

weeks of the pandemic is unpersuasive. [Dkt 328-8 (Meyer Decl.)]. Her declaration

provides analysis of ICE-detention facilities in New York and prison conditions

generally. It provides no analysis of current conditions at FCI Loretto, the risk of

re-infection, or the effect of vaccinations. Moreover, her dire prediction that

inmates would suffer because the health system would be overwhelmed by severe



                                        16
      Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 17 of 20




COVID-19 cases has not come to fruition.

      Considering conditions at FCI Loretto, Mr. Valentin has not done his part in

slowing the spread of the infection. Instead, he acted in a cavalier manner by

disregarding prison officials’ mask mandate, despite being previously instructed

on how to wear a mask and being warned for prior non-compliance. His excuse at

the disciplinary hearing reflects a failure to appreciate how his actions jeopardized

the safety of other inmates and staff: he admitted to taking off his mask because it

was too tight and he called an inmate witness who confirmed that Mr. Valentin was

not wearing a mask because he said it was uncomfortable. Although Mr. Valentin

has taken advantage of occupational training available through the BOP and is now

held at a low security prison, his willingness to disregard the safety of others for

his own convenience remains an overarching concern.

      This case is distinguishable from the four cases the Defendant cites for the

proposition that “extraordinary and compelling reasons” may lie in the conditions

of confinement attendant to the pandemic, absent medical vulnerability. Each of

the cases he cites rests on the unique circumstances of the defendant, none of

which are present here: United States v. Lizardi, 2020 U.S. Dist. LEXIS 188147, *7

(S.D.N.Y. Oct. 9, 2020)(the district court characterized the case as ‘unusual’

because the defendant renounced his gang affiliation years before sentencing and

had, effectively, five months remaining on his custodial sentence before being

placed in a half-way house); United States v. Rodriguez, No. 00 CR. 761-2 (JSR),

2020 WL 5810161, at *4 (S.D.N.Y. Sept. 30, 2020)(defendant, who was also medically

vulnerable to COVID-19, filed letters of support from 27 members of the prison staff



                                         17
        Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 18 of 20




attesting to defendant’s exceptional character, which showed that he used his time

in “prison not just to better himself but also to better his community.”); United

States v. Wooten, 2020 U.S. Dist. LEXIS 191940, *21 (D. Conn. Oct. 16, 2020) (inter

alia, the defendant had 10 months remaining on his sentence, the Government

interrupted his participation in the RDAP program by calling him as a witness in a

grand jury proceeding, which negatively affected his potential release date); United

States v. Sturdivant, 3:12-cr-74, ECF. No. 1349 at 12-13 (D. Conn. Nov. 23, 2020)(the

district court characterized the case as a “close call,” where defendant had served

90% of his sentence). The Court agrees that the conditions of confinement

attendant to the pandemic factor in the Court’s analysis, but Mr. Valentin does not

present a compelling case of extraordinary rehabilitation and has six years and six

months, or about 40%, of his sentence remaining.

        The current pandemic presents an especially difficult period for incarcerated

people, including Mr. Valentin. But his conditions of confinement, in combination

with his personal characteristics and the duration of his sentence remaining, do

not warrant modification of his sentence because it is neither an “extraordinary”

nor “compelling” reason for a sentence reduction.

   I.      § 3553(a) sentencing factors


   Because the Court concludes that Mr. Valentin did not carry his burden of

establishing “extraordinary and compelling” reasons to modify his sentence, the

Court will only briefly discuss why the § 3553(a) sentencing factors further militate

against granting Mr. Valentin’s motion for compassionate release. The Court’s

balancing of the § 3553(a)        sentencing factors remains unchanged since


                                          18
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 19 of 20




sentencing.

      First, the sentence in this matter reflected the seriousness of the offense. Mr.

Valentin projected himself as a drug kingpin and resorted to senseless violence for

personal benefit. His conduct was exploitative and pernicious. Even now, amid a

lethal pandemic, Mr. Valentin placed his convenience and comfort over the safety

of others.

      A sentence of time served or a reduction of his sentence to some other

degree would not promote respect for the law or provide just punishment for the

offense, considering his circumstances now and at sentencing. Instead, it would

signal to Mr. Valentin and others that they may evade responsibility by invoking

temporary hardships attendant to incarceration during the pandemic. While Mr.

Valentin has made some strides by engaging in available BOP programing and

interacting appropriately with staff and other inmates, warranting transfer to a

lower security facility, his modest rehabilitation is outweighed by the other policy

considerations embodied in § 3553(a).

      Under these circumstances and after considering each of the § 3553(a)

factors, the Court cannot conclude that the remaining portion of his custodial

sentence is futile. Therefore, even if extraordinary and compelling reasons for a

sentence modification existed, there is no sentence modification that would

comport with the purpose of sentencing as set forth in § 3553(a).

                                    Conclusion

      For the above stated reasons, the Court DENIES Mr. Valentin’s renewed

motion for a reduction of his sentence to provide for compassionate release



                                         19
       Case 3:14-cr-00055-VLB Document 333 Filed 02/08/21 Page 20 of 20




pursuant to 18 U.S.C. § 3582(c)(1)(A).

      The Court orders the Clerk to unseal: Dkt. 328-3,4 and 6-7. These sealed

exhibits were unaccompanied by a motion to seal pursuant to Local Rule of

Criminal Procedure 57(e)(3). As noted by the Court’s standing order on

compassionate release, medical records are typically filed under seal pursuant to

the applicable local rules. [Dkt. 322 (Standing Order) at 2]. The institutional

disciplinary and transfer records and Dr. Meyer’s declaration do not contain any

information which would be subject to the sealing rule. The Defendant’s medical

records, Dkts. 328, 328-1 and 328-2 shall remain under seal. This order is based on

the Court's finding that the materials to be sealed contain confidential information

concerning Defendant's medical condition. See Health Insurance Portability and

Accountability Act of 1996; Local R. Crim. P. 57(e)(3) ("A statute mandating or

permitting the non-disclosure of a class of documents (e.g., personnel files, health

care records, or records of administrative proceedings) provides sufficient

authority to support an order sealing such documents.")(emphasis added). The

Defendant’s BOP re-entry report, Dkt. 328-5, shall be refiled by the Clerk on the

public docket with the Defendant’s date of birth redacted. Fed. R. Crim. P. 49.1(a)(2).



                                               IT IS SO ORDERED.

                                               _____/s/_____________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated this day in Hartford, Connecticut: February 8, 2021




                                          20
